DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to claims 1-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on rejection applied in the prior rejection of record.
In response to the applicant's amendments, the grounds of rejection for the pending claims are modified compared to the previous action due to the amendment, however rely partially on the same prior art.
Applicant’s arguments, see REMARKS, filed 29 OCTOBER 2021, with respect to the claim objection, the 112(b) rejection and the art rejections have been fully considered and are persuasive.  The claim objection, the 112(b) rejection and the art rejections has been withdrawn. 
Status of Claims
In the claim set filed on 29 OCTOBER 2021, Applicant has amended Claims 1, 10, 21 are amended.  Claim 30 is new.  Claims 8-9 are cancelled. Claims 19-20 and 23-29 were previously cancelled. 
Current pending claims are Claims 1-7, 10-18, 21, 22 and 30 and are considered on the merits below. 

Claim Objections
Claims 1, 10 and 30 are objected to because of the following informalities:  It is believed that the word ‘vittronectin’ is misspelled.  Does Applicant mean ‘vitronectin’; the glycoprotein?  For examination purposes, the Examiner interprets ‘vittronectin’ to be ‘vitronectin’ .  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: It is believed that the word ‘vittronectin’ is misspelled, page 2, line 23.  Does Applicant mean ‘vitronectin’; the glycoprotein?  For examination purposes, the Examiner interprets ‘vittronectin’ to be ‘vitronectin’ .  Appropriate correction is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over FRAZIER, US Patent 6,169,394 B1, submitted on the Information Disclosure Statement on 16 APRIL 2020, US Patent Cite No. 1, and further in view of ASAI, US Patent 8,702,922 B2. 
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1
The FRAZIER reference discloses the claimed invention, but is silent in regards to wherein the electrodes and/or said chamber is coated with a protein selected from the group consisting of fibrinogen, fibrin, collagen, vittronectin, and laminin. 
The ASAI discloses a measuring electrode coated with a protein, in particular collagen, Column 14 line 28-35, and the impedance between a reference electrode and measuring electrode indicates the activity state of a cell in a measuring well, Column 10 line 28-42. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to coat the electrodes with a coated with a protein selected from the group consisting of fibrinogen, fibrin, collagen, vittronectin, and laminin as taught by ASAI to promote cell adhesion to the electrode, Column 14 line 28-35.
 Additional Disclosures Included are: Claim 2: wherein the device of claim 1, wherein said plurality of inflow channels comprises two distinct channels, FRAZIER Figure 2A, channels 40 and 44, Column 7 line 30-37.; Claim 3: wherein the device of claim 1, wherein said electrodes are not in operable communication with said plurality of inflow channels, FRAZIER Figure 2A and 2B, channels 40 and 44 are not in operable communication with electrodes and tips 46 and 50, Column 7 line 30-63.; Claim 4: wherein the device of claim 3, wherein said electrodes are oriented perpendicular to said plurality of inflow channels, FRAZIER Figure 2A, 2B, electrodes 46 are perpendicular to channels 40 and 44, Column 7 line 30-63.; Claim 6: wherein the device of claim 1, wherein said plurality of inflow channels comprises two channels separated by 180 degrees, FRAZIER Figure 2A, channels 40 and 44 are at opposite ends of intersection.; and Claim 7: wherein the device of claim 1, wherein said device is portable, FRAZIER Column 15 line 42-51, lab-on-a chip, inherently portable or hand-held.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 10, the FRAZIER reference discloses a system, Column 5 line 40-45, Column 7 line 13-25, Figure 2A, device 30, comprising: a) a device comprising an assay chamber, Figure 2A, 2B, the area where microchannel 35 at termination at tips 50 is considered an assay chamber, Column 7 line 58-63, comprising two electrodes that bridge said assay chamber, Figure 2B, electrodes 46 bridge across area of microchannel 35, Column 7 line 39-52; and a plurality of inflow channels in fluid communication with said assay chamber Figure 2A, channels 40 and 44, Column 7 line 30-37; and b) an analysis component configured to measure electrical impedance across said electrodes, Column 3 line 24-39, Column 5 line 41-51, Column 5 line 64-Column 6 line 14, detection system 10, impedance based measurements.
The FRAZIER reference discloses the claimed invention, but is silent in regards to wherein the electrodes and/or said chamber is coated with a protein selected from the group consisting of fibrinogen, fibrin, collagen, vittronectin, and laminin. 
The ASAI discloses a measuring electrode coated with a protein, in particular collagen, Column 14 line 28-35, and the impedance between a reference electrode and measuring electrode indicates the activity state of a cell in a measuring well, Column 10 line 28-42. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to coat the electrodes with a coated with a protein selected from the group consisting of fibrinogen, fibrin, collagen, vittronectin, and laminin as taught by ASAI to promote cell adhesion to the electrode, Column 14 line 28-35.
Additional Disclosures Included are: Claim 11: wherein the system of claim 10, wherein said analysis component comprises a computer processor and computer software, FRAZIER Column 10 line 45-51.; and Claim 12: wherein the system of claim 10, wherein said analysis 
Regarding Claim 5, the reference combination above suggests the claimed invention, but is silent in regards to the shape of the chamber to be round. 
While FRAZIER discloses the assay chamber to be intersection/cross section of the microchannel, the shape of the channel is not specifically disclosed. 
However, since most channel have a circular cross section, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the shape of the chamber to be round as this a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 10-13, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over SWAIM, US Publication No. 2006/0246528 A1, and further in view of ASAI, US Patent 8,702,922 B2. 
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 10, the reference SWAIM discloses a system, [0014], comprising: a) a device comprising an assay chamber comprising two electrodes that bridge said assay chamber, [0014, 0019]; and a plurality of inflow channels in fluid communication with said assay chamber, [0014, 0019]; and b) an analysis component configured to measure electrical impedance across said electrodes, [0006, 0014].
The SWAIM reference discloses the claimed invention, but is silent in regards to wherein the electrodes and/or said chamber is coated with a protein selected from the group consisting of fibrinogen, fibrin, collagen, vittronectin, and laminin. 
The ASAI discloses a measuring electrode coated with a protein, in particular collagen, Column 14 line 28-35, and the impedance between a reference electrode and measuring electrode indicates the activity state of a cell, Column 10 line 28-42. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to coat the electrodes with a coated with a protein selected from the group consisting of fibrinogen, fibrin, collagen, vittronectin, and laminin as taught by ASAI to promote cell adhesion to the electrode, Column 14 line 28-35.
Additional Disclosures Included are: Claim 11: wherein the system of claim 10, wherein said analysis component comprises a computer processor and computer software, [0025].; Claim 12: wherein the system of claim 10, wherein said analysis component further comprises a display component configured to display electrical impedance, [0025].; and Claim 13: wherein the system of claim 10, wherein said system further comprises a platelet activation component, [0019].
Applicant’s invention is drawn towards a method, a method of measuring platelet aggregometry. 
Regarding Claim 17, the SWAIM  and ASAI references disclose the claimed invention including a method of measuring platelet aggregometry, [0006], comprising: a) contacting a sample comprising blood or blood product comprising platelets with the chamber of a system, [0006], of claim 10, see rejection of Claim 10 above, which includes a device, [0014, 0019], comprising an assay chamber comprising two electrodes that bridge said assay chamber, [0014]; and a plurality of inflow channels in fluid communication with said assay chamber, [0014]; b) activating a
Additional Disclosures Included are: Claim 18: wherein the method of claim 17, wherein said blood product is platelet rich plasma, [0005], Claim 4, .; Claim 21: wherein the method of claim 16, further comprising the step of contacting said sample with a test compound, abstract, [0010-012, 0019], Claim 1.; and Claim 22: wherein the method of claim 17, wherein said test compound is an anti- thrombotic, anti-platelet, anti-coagulation, thrombotic, platelet activating, or coagulation agent, abstract, [0010-012, 0019], Claim 1.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SWAIM, US Publication No. 2006/0246528 A1, in view of ASAI, US Patent 8,702,922 B2, and further in view of RYAN, US Patent 4,788,139 A. 
Regarding Claim 14, the combination of references suggest the claimed invention, but is silent in regards to wherein said platelet activation component is calcium chloride and an additional component selected from the group consisting of a device configured to deliver mechanical stimuli and a platelet agonist.
The RYAN reference discloses a platelet activation component is calcium chloride and an additional component selected from the group consisting of a device configured to deliver mechanical stimuli and a platelet agonist, abstract, Column 5 line 1-29, 38-44. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify SWAIM to have the platelet activation component to be calcium chloride and an additional component be a platelet agonist as taught by RYAN to accurately measure platelet aggregation.
Additional Disclosure Included is: Claim 15: wherein the system of claim 14, wherein said platelet agonist is selected from the group consisting of arachidonic acid, thrombin, adenine .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SWAIM, US Publication No. 2006/0246528 A1, in view of ASAI, US Patent 8,702,922 B2, in view of RYAN, US Patent 4,788,139 A, and further in view of REDAELLI, WO 2016/033455 A1.  
Regarding Claim 16, the combination above suggest the claimed invention, but is silent in regards to wherein the device is configured to deliver mechanical stimuli is a shearing device.
The REDAELLI discloses a microfluidic device, abstract, configured to deliver mechanical stimuli where the mechanical stimuli is a shearing device, page 3, line 23-30, on a fluid sample for platelet activation state assays, page 2 line 31-33. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to have the device be configured to deliver mechanical stimuli is a shearing device to selectively activate platelets, abstract.  
Claim 30  is rejected under 35 U.S.C. 103 as being unpatentable over FRAZIER, US Patent 6,169,394 B1, submitted on the Information Disclosure Statement on 16 APRIL 2020, US Patent Cite No. 1, in view of ASAI, US Patent 8,702,922 B2, and further in view of UMEDA, US Publication No. 2010/0022755 A1
Regarding Claim 30, the combination above suggests the claimed invention, but is silent in regards to wherein the assay chamber is coated with a protein selected from the group consisting of fibrinogen, fibrin, collagen, vittronectin, and laminin.  
UMEDA discloses a flow chamber with a coating of collagen inside, [0103], to improve adhesion capabilities of platelets in the chamber. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the FRAZIER reference so that the chamber is coated with collagen to improve adhesion capabilities of platelets in the chamber, [0103]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797